DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 September 2022 has been entered.

Power of Attorney
No Power of Attorney has been filed in this application.  According to MPEP 408, Registered attorneys or agents not of record in a patent application (i.e., there is no power of attorney present in the file that appoints the patent practitioner(s)) and acting in a representative capacity under 37 CFR 1.34  should not be contacted for restriction requirements or approval of examiner's amendments.
With this in mind, examiner is not permitted to contact the acting representative to suggest claim amendments for an examiner’s amendment.  In favor of compact prosecution, please file a Power of Attorney in this application.  

Claim Objections
Claims 8 and 9 are objected to because of the following informalities:  the disclosed pocket, claimed in claim 8, does not have an opening in a longitudinal axis, it has an opening parallel to a longitudinal axis.  Furthermore it appears as if the wallet is seen in fig. 4a and 4b and the wallet has an opening parallel with the longitudinal axis of the container; the pocket, seen in Fig. 3a and 3b has the opening that is perpendicular to the longitudinal axis.  In other words, are “pocket” and “wallet” reversed in claims 8 and 9?  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 13, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 2017/0071306) in view of Farrar (US 1156767).
Regarding claim 1, Evans teaches a cylindrical container with a  plurality of compartments (one formed by lower section 12 and one formed by upper section 13), each compartment attached to an adjacent compartment through a shared hinge 18 and capable of holding a single item and separate that item from another item housed in the adjacent compartment by a separator wall 19 (center panel) that is attached to the shared hinge such that the separator wall rotation about the shared hinge is independent of rotation of the adjacent compartment about the shared hinge, fig. 2 and 3, [0019], the separator wall extending the length of the cylindrical middle section, fig. 3; 
and a lock 16 (locking latch) to secure the housing to maintain the single item within the compartment, [0017].
The only difference between the claimed invention and the prior art is that Evans does not teach hemispherical ends on the cylindrical portion. 
In the original disclosure, applicant cites no particular benefit for a cylindrical shape and hemispherical ends, [0069].  Applicant’s Remarks, received 13 September 2022, page 9, first full paragraph applicant gives a benefit for hemispherical ends as not having any sharp corners (spherical ends) which could damage any other item.
Farrar teaches a cylindrical package at 11 with rounded, generally hemispherical ends at 15 and solves the same problem as applicant’s benefit described in the Remarks, i.e. the ends of the packaging of Farrar are rounded in order to avoid sharp angles, page 2: 21-24, fig. 1-3.
While the ends of Farrar are somewhat flat, applicant’s own hemispherical ends have a flattened top or bottom, see annotated fig. 1C and 1D of instant application.

    PNG
    media_image1.png
    686
    1437
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ends of Evans to have a hemispherical shape in order to avoid sharp angles on the package as per the teaching of Farrar.

Regarding claim 13, Evans further teaches a hook positioned on an exterior of the housing as part of the lock, fig. 2 near 16.  

Regarding claim 14, the cylindrical portion of Evans has a circular cross section.  

Regarding claim 15, Evans as modified above has a cross section taken in a plane that includes a central longitudinal axis of the container has an oblong cross section.  

Claim(s) 2-6, are rejected under 35 U.S.C. 103 as being unpatentable over Evans and Farrar as applied to claim 1 above, and further in view of (JP 6791832).
Regarding claims 2, 4 and 6, the references applied above teach all of claim 1, as applied above.  
The references applied above do not teach three compartments wherein the three compartments are identical in size.  
JP ‘832 is analogous art in regard to compartmented containers that fold together to form a closed cylindrical container, fig. 1-4.  The compartmented container of JP ‘832 has four identically sized compartments, two central compartments, and two outer compartments that detachably connect with each other using a magnetic lock at 23, fig. 3.  Each of the compartments are separated from one another when in a closed position by a separator wall at 1b, fig. 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container with only two housing sections of Evans to have four housing sections of equal size as taught by JP ‘832 in order to be able to keep a larger variety or number of items separate.  Because the compartments of Evans are kept separate by a separator wall and each of the compartments of JP ‘832 are kept separate by a separator wall, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a separator wall of Evans as modified above be between each adjacent container.

Regarding claim 4, Evans as modified above further results in a central compartment (one of the inner compartments) and two outer compartments, wherein the outer compartments detachably connect with each other using the lock, fig. 3 of JP ‘832.  

Regarding claim 5, the references applied above teach all of claim 4, as applied above.  JP ‘832 further teaches that the lock that secures the housing into the closed cylindrical shape is magnetic.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the lock of Evans with a magnetic lock as taught by JP ‘832 since the simple substitution of one known type of locking mechanism for another yields the expected result of keeping the container held in the closed orientation. 

Regarding claim 3, the references applied above teach all of claim 1, as applied above.
The references applied above do not teach three compartments where one compartment is larger than the two other compartments.  Because of the language “comprising” in the preamble, the number of compartments is not limited to three.
JP ‘832 is analogous art in regard to compartmented containers that fold together to form a closed cylindrical container.  The compartmented container of JP ‘832 has a larger compartment and two smaller sized compartments, fig. 6, that detachably connect with each other using a magnetic lock at 23, magnetic lock seen in fig. 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Evans to have a configuration like JP ‘832 larger container section and at least two smaller outer housing sections in order to allow the container to separately house a larger number of items and a variety of different sized items.
Because the compartments of Evans are kept separate by a separator wall and each of the compartments of JP ‘832 are kept separate by a separator wall, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a separator wall of Evans as modified above be between each adjacent container.


Regarding claim 4, Evans as modified above further results in a central compartment (one of the inner compartments) and two outer compartments, wherein the outer compartments detachably connect with each other using the lock, fig. 3 and 6 of JP ‘832.  

Claim(s) 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Evans and Farrar as applied to claim 1 above, and further in view of Wells (US 1683851).
Regarding claim 7, the references applied above teach all of claim 1, as applied above.  Evans further teaches a pair of holding arms at 22, fig. 1, for holding a cylindrical shaped bottle.  The holding arms may or may not be considered a “loop” or a “strap” per se and are modified herein for the purpose of compact prosecution.
Wells is analogous art in regard to a cylindrical housing with a plurality of compartments, fig. 2 and 3.  The compartments of Wells close together to form a cylindrical shaped housing.  Wells further teaches an interior wall with a loop at 22 (tubular sockets) for holding an item in position within a compartment. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the arms of Evans with a loop since the simple substitution of one known means of holding a cylindrical item inside a container for another known holding means yields the same expected result of allowing an item, in particular a generally cylindrically shaped item in place within the interior of a compartment. 

Regarding claim 13, if it is determined that the hook of Evans, as applied above cannot be “the hook” of claim 13 because the hook is part of the lock, already claimed, the following rejection is provided in light of compact prosecution.
The references applied above teach all of claim 1, as applied above.  Evans as applied above does not teach a hook positioned on an exterior of the housing in addition to the lock.  
Wells is analogous art in regard to a cylindrical housing with a plurality of compartments, fig. 2 and 3.  The compartments of Wells close together to form a cylindrical shaped housing.  Wells further teaches hooks at 2 connected also to snap hooks at 4 and 5 to provide attachment means for a carrying cord 3, page 1: 20-31. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Evans to have an exterior hook in order to allow a carrying cord attachment means to allow the container to be conveniently carried as per the teaching of Wells.

Claim(s) 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Evans and Farrar as applied to claim 1 above, and further in view of Waters (US 2012/0292205).
Regarding claim 8 and 9, the references applied above teach all of claim 1, as applied above.  The only difference between the claimed invention and the prior art is that references applied above do not teach a pocket on an interior wall. 
Waters teaches a compartmented container 10 with a top and bottom compartment 18 and 20, fig. 11.  Waters further discloses a pocket 130, fig. 11 positioned on an interior wall of one of the compartments with an opening in a longitudinal axis (the mouth of the opening is parallel with the longitudinal axis and therefore is in the longitudinal axis) of the compartment on which it is positioned. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compartments of Evans to include a pocket in order to secure a smaller item within the compartment.
Evans as modified above does not teach that the opening is perpendicular to a longitudinal axis of the compartment on which it is positioned.  There are two obvious choices for orientation of the pocket of Waters, parallel with the longitudinal axis (same axis through which the hinge is located) or perpendicular to the longitudinal axis.  With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try a configuration where the opening of the pocket with flap is either aligned with the longitudinal axis or perpendicular to the longitudinal axis with the reasonable expectation of providing additional means for securing items within the compartments.

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Evans and Farrar as applied to claim 1 above, and further in view of Bouix (US 8522795).
Regarding claim 10, the references applied above teach all of claim 1.  The references applied above do not teach a speaker positioned on an interior wall of one of the compartments.
Bioux teaches a container 10 with a plurality of compartments 50 and 60, fig. 1.  Bioux further teaches a speaker 72 in an interior wall for the purpose of playing music col. 14: 60-end.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Evans to include a speaker on the interior in order to play music as per the teaching of Bioux.

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Evans and Farrar as applied to claim 1 above, and further in view of Lawrenson (US 2016/0270499).
Regarding claim 11, the references applied above teach all of claim 1, as applied above.  The references applied above do not teach a transparent window.  
Lawrenson is analogous art in regard to a housing with different compartments, fig. 3, 5, 6.  Lawerson further teaches that one of the walls includes a transparent panel or window at 5, fig. 1 so that items can be viewed when the container is in the closed position [0062].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Evans to include a transparent panel or window in order to allow items inside the container to be viewed when the container is closed as per the teaching of Lawerson.

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Evans and Farrar as applied to claim 1 above, and further in view of Sun (US 8863949).
Regarding claim 12, the references applied above teach all of claim 1, as applied above.  The references applied above do not teach a flashlight with power source.  
Sun teaches a housing with a plurality of compartments, fig. 1, where the container has a flashlight 12 and a power source (battery 13) integrated into the container in order to provide illumination, col. 2: 29-35.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Evans to include a flashlight and power source in one of the compartments in order to provide illumination as per the teaching of Sun.

Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Evans and Farrar as applied to claim 1 above, and further in view of TWM 290075 U, hereinafter ‘075.
Regarding claim 17, the references applied above teach all of claim  1, as applied above.  The references applied above do not teach that the shared hinge comprises a low profile hinge.  The hinge of Evans is shown as being somewhat above the exterior surface of the cylindrical portion, fig. 1.  
However, ‘075 teaches a low profile hinge with hinge pins at 26 and 18 that fit within holes at 34, 27, 24 and 19 that are positioned below an external surface of the housing when the housing is closed.  The low profile hinges of ‘075 provide a sleek, mostly uninterrupted outer surface, fig. 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the low profile living hinge of Evans with the low profile hinge taught by ‘075 since the substitution of one known hinge for allowing sections of a cylindrical container to open and close for another known yields the expected result of allowing the compartments to open and close.  Furthermore the modification allows the outer cylindrical surface to be mostly uninterrupted, creating a more aesthetically shaped container.  

Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 2017/0071306) in view of Farrar (US 1156767), (JP 6791832), and TWM 290075 U, hereinafter ‘075.
Regarding claim 19, Evans teaches a cylindrical container with a  plurality of compartments (one formed by lower section 12 and one formed by upper section 13), each compartment attached to an adjacent compartment through a shared hinge 18 and capable of holding a single item and separate that item from another item housed in the adjacent compartment by a separator wall 19 (center panel) that is attached to the shared hinge such that the separator wall rotation about the shared hinge is independent of rotation of the adjacent compartment about the shared hinge, fig. 2 and 3, [0019], the separator wall extending the length of the cylindrical middle section, fig. 3; 
and a lock 16 (locking latch) to secure the housing to maintain the single item within the compartment, [0017].
Evans does not teach a first hemisphere section at a first end of the cylindrical middle section and a second hemisphere section at a second end of the cylindrical middle section.
In the original disclosure, applicant cites no particular benefit for a cylindrical shape and hemispherical ends, [0069].  Applicant’s Remarks, received 13 September 2022, page 9, first full paragraph applicant gives a benefit for hemispherical ends as not having any sharp corners (spherical ends) which could damage any other item.
Farrar teaches a cylindrical package at 11 with rounded, generally hemispherical ends at 15 and solves the same problem; the ends of the packaging of Farrar are rounded in order to avoid sharp angles, page 2: 21-24, fig. 1-3.
While the ends of Farrar are somewhat flat, applicant’s own hemispherical ends have a flattened top or bottom, see annotated fig. 1C and 1D of instant application.

    PNG
    media_image1.png
    686
    1437
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ends of Evans to have a hemispherical shape in order to avoid sharp angles on the package as per the teaching of Farrar.
The references applied above do not teach one central compartment, and two outer compartments, each compartment attached to an adjacent compartment through a shared hinge, and adapted to house a single item and separate that item from another item or that the shared hinge comprises a low profile hinge.
JP ‘832 is analogous art in regard to compartmented containers that fold together to form a closed cylindrical container.  The compartmented container of JP ‘832 has four identically sized compartments, two central compartments, and two outer compartments that detachably connect with each other using a magnetic lock at 23, fig. 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container with only two housing sections of Evans to have four housing sections of equal size as taught by JP ‘832 in order to be able to keep a larger variety or number of items separate.  
Because the compartments of Evans are kept separate by a separator wall and each of the compartments of JP ‘832 are kept separate by a separator wall, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a separator wall of Evans as modified above be between each adjacent container.
The hinge of Evans is shown as being somewhat above the exterior surface of the cylindrical portion, fig. 1.  
However, ‘075 teaches a low profile hinge with hinge pins at 26 and 18 that fit within holes at 34, 27, 24 and 19 that are positioned below an external surface of the housing when the housing is closed.  The low profile hinges of ‘075 provide a sleek, mostly uninterrupted outer surface, fig. 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the low profile living hinge of Evans with the low profile hinge taught by ‘075 since the substitution of one known hinge for allowing sections of a cylindrical container to open and close for another known yields the expected result of allowing the compartments to open and close.  Furthermore the modification allows the outer cylindrical surface to be mostly uninterrupted, creating a more aesthetically shaped container.  

Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 2017/0071306) in view of Farrar (US 1156767), (JP 6791832), and TWM 290075 U, hereinafter ‘075.
Regarding claim 20, Evans teaches a cylindrical container with a  plurality of compartments (one formed by lower section 12 and one formed by upper section 13), each compartment attached to an adjacent compartment through a shared hinge 18 and capable of holding a single item and separate that item from another item housed in the adjacent compartment by a separator wall 19 (center panel) that is attached to the shared hinge such that the separator wall rotation about the shared hinge is independent of rotation of the adjacent compartment about the shared hinge, fig. 2 and 3, [0019], the separator wall extending the length of the cylindrical middle section, fig. 3; 
and a lock 16 (locking latch) to secure the housing to maintain the single item within the compartment, [0017].
Evans does not teach a first hemisphere section at a first end of the cylindrical middle section and a second hemisphere section at a second end of the cylindrical middle section.
In the original disclosure, applicant cites no particular benefit for a cylindrical shape and hemispherical ends, [0069].  Applicant’s Remarks, received 13 September 2022, page 9, first full paragraph applicant gives a benefit for hemispherical ends as not having any sharp corners (spherical ends) which could damage any other item.
Farrar teaches a cylindrical package at 11 with rounded, generally hemispherical ends at 15 and solves the same problem; the ends of the packaging of Farrar are rounded in order to avoid sharp angles, page 2: 21-24, fig. 1-3.
While the ends of Farrar are somewhat flat, applicant’s own hemispherical ends have a flattened top or bottom, see annotated fig. 1C and 1D of instant application.

    PNG
    media_image1.png
    686
    1437
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ends of Evans to have a hemispherical shape in order to avoid sharp angles on the package as per the teaching of Farrar.
The references applied above do not teach one central compartment, and two outer compartments, each compartment attached to an adjacent compartment through a shared hinge, and adapted to house a single item and separate that item from another item or that the shared hinge comprises a low profile hinge, or a magnetic lock.
JP ‘832 is analogous art in regard to compartmented containers that fold together to form a closed cylindrical container.  The compartmented container of JP ‘832 has four identically sized compartments, two central compartments, and two outer compartments that detachably connect with each other using a magnetic lock at 23, fig. 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container with only two housing sections of Evans to have four housing sections of equal size as taught by JP ‘832 in order to be able to keep a larger variety or number of items separate.  
Because the compartments of Evans are kept separate by a separator wall and each of the compartments of JP ‘832 are kept separate by a separator wall, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a separator wall of Evans as modified above be between each adjacent container.
JP ‘832 further teaches that the lock that secures the housing into the closed cylindrical shape is magnetic.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lock of Evans with a magnetic lock as taught by JP ‘832 since the simple substitution of one known type of locking mechanism for another yields the expected result of keeping the container held in the closed orientation.
The hinge of Evans is shown as being somewhat above the exterior surface of the cylindrical portion, fig. 1.  
However, ‘075 teaches a low profile hinge with hinge pins at 26 and 18 that fit within holes at 34, 27, 24 and 19 that are positioned below an external surface of the housing when the housing is closed.  The low profile hinges of ‘075 provide a sleek, mostly uninterrupted outer surface, fig. 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the low profile living hinge of Evans with the low profile hinge taught by ‘075 since the substitution of one known hinge for allowing sections of a cylindrical container to open and close for another known yields the expected result of allowing the compartments to open and close.  Furthermore the modification allows the outer cylindrical surface to be mostly uninterrupted, creating a more aesthetically shaped container.  
Response to Arguments
Applicant's arguments filed 13 September 2022 have been fully considered but they are not persuasive.
Most of applicant’s arguments are directed to the previously applied prior art not teaching the newly added limitations of the claims.  In regard to this argument, there are a new grounds of rejection and does not rely on the previously applied references in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's argument that Wells is a vanity case with different compartments and is nonanalogous art, is not found persuasive.  Wells simply teaches a compartmented cylindrical case for holding different items which is the same purpose of Applicant’s invention.
Applicant’s argument that Bouix is a cosmetic compact and is nonanalogous art is not found persuasive.  Although Bouix is mainly intended for cosmetics, Bouix is a portable container and solves the problem of combining a compartmented container that can play music.  With this in mind, Bouix is considered to solve the problem at hand and is analogous in regard the both the instant invention and Bouix being portable compartmented containers.
Applicant’s argument that Lawrenson is not analogous art because it is a storage case is not found persuasive.  The instant invention is also a storage case.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705. The examiner can normally be reached Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOLLIE IMPINK/Primary Examiner, Art Unit 3735